DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 06/19/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,304,341 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims:
1.	At line 9, insert article “the” before “determining”.

3.	At line 3, replace article “the” before the word “state” with article “a”. 

8.	At line 4, replace the term “proximity alerts” with “alert signals”. 

10.	At line 15, insert article “the” before “determining”.

11.	At line 3, replace article “the” before the word “state” with article “a”. 

16.	At line 12, insert article “the” before “determining”. 

17.	At line 3, replace article “the” before the word “state” with article “a”. 

[End of amendment]

Reasons for Allowance
Claims 1-5, 7-14, and 16-50 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 1, Ranta teaches a computer-implemented method comprising: determining, by a device, the device is in a stationary state (it is determined that a mobile device is stationary; see e.g. para. [0006]); sending, by the device, a request to a user to confirm that the device is in the stationary state (a user of the device is prompted to confirm if the device is stationary; see e.g. para. [0006]). Even though Ranta teaches prompting a user to confirm that a device is in active state or stationary state (see e.g. para. [0006]). 
Hines, in a same or similar field of endeavor, teaches a bicycle device (the disclosed device is associated with bicycle when docked on the bicycle; see e.g. [0185], in line with the Applicant’s definition of the bicycle device being a smart phone, see e.g. para. [0050] of the instant application); receiving, from the user, a response to the sent request (motion-recognition software detects motion 
However, Ranta and Hines do not explicitly teach “determining, by the bicycle device, the bicycle device was removed from the bicycle; and ending a plurality of alert signals transmitted to the bicycle based on determining the bicycle device was removed”.
Similarly, claims 2-5, 7-14 and 16-20 are also allowed for at least comprising the allowable claim subject matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MUHAMMAD ADNAN/Examiner, Art Unit 2688